DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Preliminary Amendment of August 14, 2019 has been fully and carefully considered.  Applicant has submitted and Application Data Sheet, amendment to the specification which includes the cross-reference to related application.  Applicant has amended the claims 1 and 4, cancelled claim 3, and has added new claims 5-6.  Action on the merits of claims 1, 2 and 4-6 follows:
Information Disclosure Statement & Foreign Priority
The information disclosure statement of 8-14-2019 has been considered and attached to this Office Action.  The Examiner acknowledges the Foreign Priority Benefit Claim and Certified Priority Documents.
Specification
The abstract of the disclosure is objected to because applicant has submitted the abstract from the WIPO document which includes extraneous information including the International Patent classification, Inventor, Designated States etc.  Applicant is reminded that the abstract should be sequentially numbered following the last page of the claims and should start on a separate page after the claims.  The abstract should be a single paragraph between 50-150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a) (1) as being clearly anticipated by Serafeimidis, EP 2 674 031.
Serafeimidis teaches an aqueous disinfecting composition comprising didecyldimethylammonium chloride (DDAC)  as the main disinfectant active substance which includes solvents including ethanol, isopropanol, methoxypropanol and water, the aqueous disinfecting composition reads directly on applicant’s composition as claimed.[Note the Example [0067]] The amount of DDAC as stated in Serafeimidis although not expressed in weight percent has been shown as .85 g for 100 liters.  The isopropanol taught as part of the composition in Serafeimidis is the same solvent as claimed by applicant’s recitation of 2-propanol.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Serafeimidis EP 2 674 031 in combination with Unhoch et al. AU 2008248166 (WO2008/137085).
Serafeimidis teaches providing a sanitizing or disinfecting composition which can be used as an aerosol or spray for disinfecting ice machines.  The composition as stated above, reads directly on applicant’s composition which comprises didecyldimethylammonium chloride (DDAC) as the disinfecting substance or agent which is in solution with a solvent which includes isopropanol (2-propanol), other alcohols and water.  Applicant is reminded that the composition is drafted with “containing” which has been interpreted by the Examiner as “comprising” or open language.  The composition is used for sanitizing or disinfecting ice producing machines.  
However, as stated above, the composition as claimed by Serafeimidis is not used in a method of disinfecting water in pools or recreational water systems.
Unhoch et al. teach a water treatment for reducing the levels of microorganisms in reactional water or pools which includes a biocidal effective amount of dibromonitrlopropionamide, didecyldimethylammonium chloride (DDAC), zinc and coper 
It would have been obvious from the combined teachings of Serafeimidis and Unhoch et al.   That using a composition including DDAC and a solvent is a recognized disinfecting or sanitizing agent.  Serafeimidis teach providing a disinfecting composition which includes the DDAC as the effective disinfecting ingredient which in solution with a solvent including isopropanol, alcohols and water.  The composition is used for disinfecting ice making machines in order to disinfect and sanitize the components of the ice making machine.  Serafeimidis teaches many different disinfecting systems .
Conclusion
At this point in prosecution there is nothing apparent to the Examiner of allowable subject matter.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kolari et al. teach a biocide formulation and method for treating water.  Anderson et al. WO 2012/106765 teach a biocidal composition for treating water.  Tsai et al. teach an antimicrobial wipe which includes DDAC as the antimicrobial agent.  Kolari et al. ‘383 teach a biocide composition and a carrier, wherein the biocide is soluble in the carrier.  The biocide can include DDAC as a non-oxidizing biocide.  Bentley et al. teach a quaternary ammonium acid compound and compositions for disinfection, sanitization and cleaning.  Duneas teach a biocidal composition and method for treating water.  Herdt et al. teach a wear resistant microbial composition and method of use.  Barak teaches a process and composition for the disinfection of water.  Unhoch et al. teach treatment of circulating water.  Richard et al. teach swimming pool treatment.    Paterson teaches a water based biocide.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                      Primary Examiner, Art Unit 1771